DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Terry.  Terry discloses a guide device comprising first and second guide members (b), each guide member having a top end, a bottom end, a middle portion and a top surface, and an elongated divider (a) that extends between the middle portions of the first and second guide members.  While Terry does not explicitly disclose that the divider is configured to be positioned horizontally between two rows of keyboard keys, or that the guide members are each configured to be positioned vertically between individual .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Terry in view of Dermody.  Terry discloses or suggests the claim limitations with the exception of the guide members comprising identical curvilinear shapes.  This feature is known in the art, as shown for example in Figure 1 of Dermody, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another and for the purpose of configuring the device to fit more easily on a modern keyboard.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Terry in view of Dermody, and further in view of Vidal Y Diaz.  Terry as viewed in combination with Dermody discloses the claim limitations with the exception of the explicit disclosure of a height of the guide members relative to the keys.  Vidal Y Diaz discloses in the Figures and specification a guide divide for use with keyboards comprising a guide member extending vertically between keys. Vidal Y Diaz discloses an embodiment in Figure 6 where the guide member has a height greater than the height of the keys, and further discloses an additional embodiment in Figures 2-3 where the guide member has a height generally equal to the height of the keys.  It would have .

Claims 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Terry in view of Dermody, and further in view of Heckmann.  Terry as viewed in combination with Dermody discloses the claim limitations with the exception of the explicit disclosure of the device being configured for use with a keyboard having a QWERTY layout.  This feature is well-known in the art, as disclosed for example by Heckmann (see col. 1, lines 40-46 and col. 4, lines 62-65), and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results, and for the purpose of providing a device which can be used with a standard keyboard.  With respect to claims 8, 9 and 11, the specific locations of the guide members are suggested by the combined teachings of the prior art, particularly given that the recited keys are arranged as on a standard QWERTY keyboard, and amount to obvious rearrangements of parts to achieve predictable results under MPEP 2144.04(VI)(C).  With respect to claim 10, while Terry discloses that the ends of its divider extend beyond the guide members, the recited feature of the ends of the divider being connected to the guide members is also considered to be an obvious rearrangement of parts to achieve predictable results under MPEP 2144.04(VI)(C).  Further, Dermody discloses a device with a horizontal .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Terry in view of Dermody and Heckmann, and further in view of DiGiosia.  Terry as viewed in combination with Dermody and Heckmann discloses the claim limitations with the exception of the use of a malleable material as recited.  This feature is known in the art, as disclosed for example by DiGiosia (see col. 3, line 50 to col. 4, line 4), and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results, and for the purpose of providing enhanced cushioning to a user to minimize soreness as taught by DiGiosia.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot in light of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
December 6, 2021